Citation Nr: 0531936	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  


FINDING OF FACT

The veteran's headaches began many years after service and 
are not caused by any incident of service. 


CONCLUSION OF LAW

Migraine headaches were neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for the headaches he currently experiences because 
he initially began experiencing them during his period of 
military service from October 1990 to January 1993.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

The veteran's service medical records are silent with respect 
to complaints of or treatment for headaches.  

An August 1990 report of private medical examination for 
employment reflects that the veteran reported that he was in 
good health and denied any major problems.  The examiner 
noted that the veteran had a negative review of systems and 
his examination was perfectly normal.  

Private treatment records, dated from May 2000 to October 
2000, reflect that, in October 2000, the veteran sought 
treatment for headaches which he had been experiencing for 
six months or longer.  It is noted that he had had a full 
work up done which showed both tension and migraine 
headaches.  

An undated certification of a health care provider notes that 
the veteran has been experiencing daily headaches for twelve 
years and these headaches commenced in 1990.  The basis for 
this opinion is not clear.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant's recitations).

During his Travel Board hearing, the veteran recalled that he 
sought treatment for vomiting in service; however, he never 
reported that he was also experiencing headaches.  He 
testified that he self treated with Tylenol.  He stated that 
he did not seek treatment for headaches until two or three 
years after his discharge from military service; however, any 
medical history contained in these records would be based on 
the history which he provided to his examiners.  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Upon consideration of the foregoing, the Board finds that the 
record does not establishes a medical nexus between the 
veteran's current headache disorder and his active duty 
service.  

The Board must find that the service records and post-service 
records, as a whole, provide much evidence against this 
claim.  In addition, although the veteran contends that his 
headache disorder is related to his period of military 
service from October 1990 to January 1993, as a layman he is 
not competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The preponderance of the evidence is against the claim for 
service connection for migraine headaches.  Although the 
veteran is entitled to the benefit of the doubt when the 
evidence supporting his claim and the evidence against the 
claim are in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  By virtue of the April 
2002 and December 2003 letters notifying him of the VCAA, 
September 2002 rating decision, October 2003 Statement of the 
Case, and December 2004 Supplemental Statement of the Case, 
the veteran has been advised of the laws and regulations 
governing the claim on appeal as well as of the evidence that 
he must supply and the evidence that VA would attempt to 
obtain.  

The Board has considered the United States Court of Appeals 
for Veterans Claims (Court) holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.

In the present case, the RO initially considered the claims 
on appeal in September 2002, subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  
Prior to that initial decision and subsequent to the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain, as has already been discussed above.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).

Regarding the issue of notice, there can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §  
3.159(c), (d).  The veteran's service and identified private 
treatment records have been obtained.  He has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Accordingly, his 
appeal is ready to be considered on the merits.  Additional 
examinations are not warranted, as the evidence lacking is of 
service onset, and a current examination would not provide 
evidence of past events.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Upon consideration of the foregoing, the Board finds that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.


ORDER

Entitlement to service connection for migraine headaches is 
denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


